

EXHIBIT 10.1




DUNKIN’ BRANDS GROUP, INC.
EXECUTIVE CHANGE IN CONTROL SEVERANCE PLAN
Introduction


The purpose of the Plan is to provide separation pay and other benefits to
certain U.S.-based executive and key employees of the Company upon a separation
of service in connection with a Change in Control. Accordingly, the Board, with
the approval of the Compensation Committee, has adopted the Plan, effective on
the Effective Date.


The Plan supersedes any and all severance plans, policies and/or practices of
the Company and any of its Affiliates in effect for Eligible Employees that
provide for severance payments under the circumstances described herein (i.e., a
qualifying termination following a change in control), including offer letters
or employment contracts that provide for the payment and provision of severance
compensation and benefits less favorable to the Eligible Employee than the
Severance Benefits provided for herein. The Severance Benefits payable under the
Plan shall apply to Qualifying Terminations on and after the Effective Date. In
no event shall a Participant receive severance compensation and benefits under
the Plan and under any other severance plan, policy or practice of the Company
or any Affiliate or under any employment, severance-benefit, change in control
or similar agreement with the Company or any of its Affiliates. The Severance
Benefits are intended to be supplemental unemployment benefits and are not
intended to be deferred compensation. No individual shall have a legally binding
right to such benefits.


The Company, as the Plan sponsor, has the sole discretion to determine whether
an employee may be considered eligible for Severance Benefits under the Plan.
All actions taken by the Company shall be in its role as the sponsor of the
Plan, and not as a fiduciary. The Plan is unfunded, has no trustee, and is
administered by the Compensation Committee of the Board.


All capitalized terms in this Introduction shall have the meaning ascribed to
them in Article 2 below.


Article 1.    Establishment, Term and Purpose


1.1.    Establishment of the Plan. The Company has established the Severance
Plan, effective as of the Effective Date. The Plan is intended to be an
“employee welfare benefit plan” (within the meaning of section 3(1) of ERISA)
maintained for the purpose of providing benefits for a select group of
management or highly compensated employees and it shall be administered and
construed accordingly.




1



--------------------------------------------------------------------------------




1.2.    Term of the Plan. The Plan, as set forth herein, is effective as of the
Effective Date and will continue until terminated or amended by action of the
Board or the Compensation Committee in accordance with Section 12.8.


1.3.    Purpose of the Plan. The purpose of the Plan is to provide Severance
Benefits to Eligible Employees in the event of a Qualifying Termination.
Article 2.    Definitions    
When used in the Plan, the following terms shall have the meanings set forth
below and, when the meaning is intended, the initial letter of the word is
capitalized.
2.1.    “Accrued Compensation” means (i) an Eligible Employee’s Base Salary
earned or accrued but unpaid through the Eligible Employee’s Separation Date;
(ii) reimbursement for reasonable business expenses incurred in the ordinary
course of the Eligible Employee’s duties and unreimbursed prior to the Eligible
Employee’s Separation Date and payable in accordance with Company policies as in
effect from time to time; provided, however, that claims for such reimbursement
are submitted to the Company or an Affiliate within 60 days following the
Eligible Employee’s Separation Date; and (iii) payment for all unused, accrued
vacation as of the Separation Date.
2.2.    “Administrator” means the Compensation Committee, except that the
Compensation Committee may delegate (i) to one or more of its members (or one or
more other members of the Board, including the full Board) such of its duties,
powers and responsibilities as it may determine; (ii) to one or more officers of
the Company the power to exercise some or all of its authority in administering
the Plan in accordance with the terms of the Plan; and (iii) to such employees
or other persons as it determines such ministerial tasks as it deems
appropriate. In the event of any delegation described in the preceding sentence,
the term “Administrator” shall include the person or persons so delegated to the
extent of such delegation.
2.3.    “Affiliates” means any corporation or other entity that stands in a
relationship to the Company that would result in the Company and such
corporation or other entity being treated as one employer under Section 414(b)
and Section 414(c) of the Code.
2.4.    “Base Salary” means an Eligible Employee’s annual base salary at the
rate in effect on the Separation Date (or, in the case of a termination of
employment under prong (i) of the definition of Good Reason, at the rate in
effect prior to any reduction in such annual base salary).
2.5.    “Beneficiary” means a Participant’s estate.  
2.6.    “Board” means the Board of Directors of the Company.


2



--------------------------------------------------------------------------------




2.7.    “Cause” means: (i) a material breach by the Participant of his or her
employment agreement with the Company or an Affiliate of the Company, or any
material written policy of the Company or its Affiliates generally applicable to
similarly situated employees of the Company or its Affiliates; (ii) the material
failure by the Participant to reasonably and substantially perform his or her
duties to the Company or any of its Affiliates, which failure has a material
adverse effect on the financial condition or reputation of the Company or its
Affiliates, other than by reason of death, Disability, illness or incapacity;
(iii) the Participant’s willful misconduct or gross negligence which is
injurious to the Company or an Affiliate of the Company; or (iv) the commission
by the Participant of a felony or other serious crime involving moral turpitude.
In the case of clauses (i), (ii) and (iii) above, the Company shall permit the
Participant no less than 30 days to cure such breach or failure if reasonably
susceptible to cure. In the case of any Participant who is party to an
employment, severance-benefit, change in control or similar agreement with the
Company or any of its Affiliates that contains a definition of “Cause,” the
definition set forth in such agreement shall apply with respect to such
Participant under the Plan during the term of such agreement.
2.8.    “Change in Control” means the first to occur of any of the following
events:
(a) an event in which any “person” as such term is used in Sections 13(d) and
14(d) of the Exchange Act (other than (i) the Company, (ii) any subsidiary of
the Company, (iii) any trustee or other fiduciary holding securities under an
employee benefit plan of the Company or of any subsidiary of the Company, and
(iv) any company owned, directly or indirectly, by the stockholders of the
Company in substantially the same proportions as their ownership of stock of the
Company), is or becomes the “beneficial owner” (as defined in Section 13(d) of
the Exchange Act), together with all affiliates and associates (as such terms
are used in Rule 12b-2 of the General Rules and Regulations under the Exchange
Act) of such person, directly or indirectly, of securities of the Company
representing 40% or more of the combined voting power of the Company’s then
outstanding securities;
(b) the consummation of the merger or consolidation of the Company with any
other company, other than (i) a merger or consolidation which would result in
the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity), in combination with the
ownership of any trustee or other fiduciary holding securities under an employee
benefit plan of the Company or any subsidiary of the Company, more than 60% of
the combined voting power of the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation and
(ii) a merger or consolidation effected to implement a recapitalization of the
Company (or similar transaction) after which no “person” “beneficially owns”
(with the determination of such “beneficial ownership” on the same basis as set
forth in clause (a) of this definition) securities of the Company or the
surviving entity of such merger or consolidation representing 40% or more of the
combined voting power of the securities of the Company or the surviving entity
of such merger or consolidation;
 
(c) if during any period of two consecutive years (not including any period
prior to the date the Plan was initially adopted), individuals who at the
beginning of such period constitute the Board, and any new director (other than
a director designated by a person who has conducted or threatened a proxy


3



--------------------------------------------------------------------------------




contest, or has entered into an agreement with the Company to effect a
transaction described in clause (a), (b) or (d) of this definition) whose
election by the Board or nomination for election by the Company’s stockholders
was approved by a vote of at least two-thirds (2/3) of the directors then still
in office, who either were directors at the beginning of the period or whose
election or nomination for election was previously so approved, cease for any
reason to constitute at least a majority thereof; or
(d) the complete liquidation of the Company or the sale or disposition by the
Company of all or substantially all of the Company’s assets.
Notwithstanding the foregoing, to the extent any amount constituting
“nonqualified deferred compensation” subject to Code Section 409A would become
payable under the Plan by reason of a Change in Control or a termination of
employment following a Change in Control, to the extent necessary to not result
in adverse tax consequences under Code Section 409A, it shall become payable
only if the event or circumstances constituting the Change in Control would also
constitute a change in the ownership or effective control of the Company, or a
change in the ownership of a substantial portion of the Company’s assets, within
the meaning of subjection (a)(2)(A)(v) of Code Section 409A and the Treasury
Regulations thereunder. To the extent that a Participant is entitled to
severance payments or benefits under an individual employment, severance or
similar agreement that constitute “nonqualified deferred compensation” subject
to Code Section 409A, amounts hereunder will only be paid in a lump sum to the
extent consistent with Code Section 409A and otherwise will be paid on the
schedule provided for in such agreement.
2.9.    “COBRA” means the Consolidated Omnibus Budget Reconciliation Act of
1985, as from time to time amended and in effect.
2.10.    “Code” means the U.S. Internal Revenue Code of 1986, as from time to
time amended and in effect, or any successor statute as from time to time in
effect.
2.11.    “Committee” means the Compensation Committee of the Board, or any other
committee appointed by the Board to perform the functions of the Compensation
Committee.
2.12.    “Company” means Dunkin’ Brands Group, Inc., or any successor thereto.
2.13. “Confidential Information” means all non-public information, trade
secrets, and proprietary information of the Company and its Affiliates,
including financial information, plans and strategy, research, franchisee,
consumer and marketing information, and any other such information the Company
deems confidential from time to time.
2.14.    “Disability” means a physical or mental incapacity or disability of an
Eligible Employee that renders the Eligible Employee unable to substantially
perform all of his or her duties and responsibilities to the Company and its
Affiliates (with or without any reasonable accommodation) (i) for 120 days in
any 12-month period or (ii) for a period of 90 successive days


4



--------------------------------------------------------------------------------




in any 12-month period. If any question arises as to whether an Eligible
Employee has a Disability, then at the request of the Administrator the Eligible
Employee shall submit to a medical examination by a qualified third-party health
care provider selected by the Administrator to whom the Eligible Employee or his
or her duly appointed guardian, if any, has no reasonable objection to determine
whether the Eligible Employee has a Disability and such determination shall be
conclusive of the issue for the purposes of the Plan. If such question shall
arise and the Eligible Employee shall fail to submit to such medical
examination, the Administrator’s determination of the issue shall be conclusive
of the issue for the purposes of the Plan.
2.15.    “Effective Date” means the date on which the Plan was adopted by the
Committee.
2.16.    “Eligible Employee” means each senior executive of the Company or an
Affiliate in a position designated as Director or above (Bands 08 or higher) who
meets the eligibility requirements of Article 3.
2.17.    “ERISA” means the Employee Retirement Income Security Act of 1974, as
from time to time amended and in effect.
2.18.    “Exchange Act” means the Securities Exchange Act of 1934, as from time
to time amended and in effect.
2.19.    “Good Reason” means the occurrence, without the Eligible Employee’s
express written consent, of any of the events or conditions described herein,
provided that, the Eligible Employee shall deliver written notice to the Company
or an applicable Affiliate of the occurrence of Good Reason within 90 days
following the date on which the Eligible Employee first knew of such occurrence
and the Company or the applicable Affiliate shall not have fully corrected the
situation within 30 days following delivery of such notice. The following
occurrences shall constitute Good Reason for purposes of the Plan: (i) a
material reduction in the Eligible Employee’s Base Salary or target annual cash
bonus opportunity, (ii) a material diminution in the nature and scope of the
Eligible Employee’s responsibilities, duties, authority or status (provided that
each of (a) a change in reporting relationships resulting from the director or
indirect control of the Company (or a successor corporation) by another
corporation, (b) any diminution of the business of the Company or any of its
Affiliates and (c) any sale of transfer of equity, property or other assets of
the Company or any of its Affiliates (including any such sale or transfer or any
other transaction or series of such transactions that results in a Change in
Control) shall be deemed not to constitute “Good Reason”) or (iii) a relocation
that would result in the Eligible Employee’s principal location of employment
being moved 50 miles away from the Eligible Employee’s principal location of
employment as in effect immediately prior to the consummation of a Change in
Control; provided, however, that “Good Reason” shall cease to exist for an event
(i) on the 90th day following the date on which the Eligible Employee knew or
reasonably should have known of such event and failed to give notice as
described above, or (ii) on the 30th day following the expiration of the 30-day
cure period if the


5



--------------------------------------------------------------------------------




Company or the applicable Affiliate failed to correct the event or condition and
the Eligible Employee has not terminated his or her employment as of such date.
In the case of any Participant who is party to an employment, severance-benefit,
change in control or similar agreement with the Company or any of its Affiliates
that contains a definition of “Good Reason,” the definition set forth in such
agreement shall apply with respect to such Participant under the Plan during the
term of such agreement.
2.20.    “Involuntary Termination” means the termination of an Eligible
Employee’s employment by the Company or an Affiliate for any reason other than
death, Disability or Cause; provided that in no event shall a transfer of an
Eligible Employee’s employment between the Company and any of its Affiliates or
between any Affiliates result in an Involuntary Termination.
2.21.    “Participant” means an Eligible Employee who has satisfied and
continues to satisfy the conditions for participation in Article 3 and thereby
becomes and continues to be eligible to receive and retain Severance Benefits
under the Plan.
2.22.    “Person” means an individual, a corporation, a limited liability
company, an association, a partnership, an estate, a trust and any other entity
or organization, other than the Company or any of its Affiliates.
2.23.    “Plan” means this Dunkin’ Brands Group, Inc. Executive Change in
Control Severance Plan, as amended from time to time (to the extent permitted
herein).
2.24.    “Qualifying Termination” means (i) an Involuntary Termination, or (ii)
a voluntary termination for Good Reason, in each case, which termination occurs
within the 18-month period following the date of the consummation of a Change in
Control.
2.25.    “Separation Agreement” means a separation agreement in the form
attached hereto as Exhibit A (with only such changes permitted following a
Change in Control as may be required to comply with applicable law, in the
reasonable determination of the Administrator).
2.26.    “Separation Date” means an Eligible Employee’s last active day of
employment with the Company or an Affiliate (or any successor thereto), as
specified by the Company in the Separation Agreement.
2.27.    “Severance Benefits” means the payment and provision of severance
compensation and benefits as provided in Section 4.1 herein.
2.28.    “Voluntary Resignation” means any retirement or voluntary resignation
from employment other than for Good Reason.
Article 3.    Participation and Eligibility


6



--------------------------------------------------------------------------------




3.1.    Participant. Each Eligible Employee who (i) experiences a Qualifying
Termination, (ii) complies with the conditions set forth in Article 6, (iii)
satisfies the conditions of Section 3.2 regarding the execution of the
Separation Agreement, and (iv) complies in all respects with the terms and
conditions set forth in the Separation Agreement, shall be a Participant and
shall be entitled to receive and retain the Severance Benefits described in the
Plan.
Notwithstanding the foregoing, the following employees are not eligible to
participate in the Plan:
(a) Employees who are classified as “temporary employees” or “contract
employees” for payroll purposes;
(b) Employees who are not employed in the U.S.; and
(c) Employees who are covered by a collective bargaining agreement, if any. 
3.2.    Separation Agreement. As a condition of receiving benefits hereunder, an
Eligible Employee who otherwise meets the requirements for participation under
Section 3.1 shall be required to enter into an effective Separation Agreement
with the Company or an Affiliate. The Separation Agreement must be executed
within the time period prescribed in the Separation Agreement, which in no event
shall be later than the 45th day following the Separation Date, and must become
effective not later than the eighth day following the date of execution.
Provided that the Eligible Employee complies in all respects with the terms and
conditions of the Separation Agreement and the Plan, the Eligible Employee shall
become and remain a Participant and the Company or an Affiliate shall provide
the Participant with the payments and benefits set forth in Section 4.1. An
Eligible Employee’s continued compliance with the conditions contained in the
Plan and with the terms and conditions set forth in the Separation Agreement
shall be an express condition to the Eligible Employee’s status as a Participant
and to his or her right to receive and retain the payments and benefits provided
in Section 4.1.
Article 4.    Severance Benefits
4.1.    Severance Benefits. A Participant shall be entitled to receive from the
Company or an Affiliate, in addition to the Accrued Compensation, the following
Severance Benefits:
(a)   Base Salary in an amount equal to the greater of two weeks per year of
service (capped at one year) as of the Separation Date, or:
(i) for the CEO of the Company and the President of Dunkin’ Donuts U.S. and
Canada:  an amount equal to 200% of the Participant’s Base Salary;


7



--------------------------------------------------------------------------------




(ii) for Senior Vice Presidents: an amount equal to 150% of the Participant’s
Base Salary;
(iii) for Vice Presidents: an amount equal to 100% of the Participant’s Base
Salary;
(iv) for Directors: an amount equal to 50% of the Participant’s Base Salary;
(b)    an amount equal to 100% of the Participant’s target annual cash bonus (as
determined pursuant to the Company’s Short Term Incentive Plan or any successor
or similar plan) for the most recent calendar year or, if greater, the year in
which the Change in Control occurs;
(c)    provided the Participant is eligible for and properly elects in a timely
manner continuation coverage under COBRA and continues to pay the portion of the
premium that the Participant would have been required to pay for such coverage
under the terms of such coverage had the Participant remained an active
employee, the Company or Affiliate shall pay, on a monthly and taxable basis,
the employer portion of the premium (plus the additional amount, if any, charged
for administrative costs as permitted by COBRA) for continued health and dental
plan participation under COBRA for the Participant and for the Participant’s
qualified beneficiaries (as that term is defined under COBRA) until the earliest
of: (i) the expiration of the 24-month period following the date on which the
Participant’s participation in such plans as an employee ceases, for the CEO of
the Company and the President of Dunkin’ Donuts U.S. and Canada; the 18-month
period, for Senior Vice Presidents, the 12-month period, for Vice Presidents;
and the 6-month period, for Directors; (ii) the date on which the Participant
becomes eligible for comparable benefit coverage with a subsequent employer or
through self-employment, or (iii) the date on which the Participant is no longer
eligible for coverage under COBRA for any reason (except that payment of the
employer portion of the COBRA premium described in this Section 4.1(c) shall
continue for the remainder of the period described in clause (i) of this Section
4.1(c) in the event of the Participant’s death during such period, but only to
the extent the Participant’s qualified beneficiaries properly and timely elect,
and remain eligible for, continuation coverage under COBRA); provided, however,
that if the payments or benefits to be provided pursuant to this Section 4.1(c)
would subject the Company (or an Affiliate) or the Participant to adverse
penalties or excise taxes, the Company or an Affiliate shall arrange to provide
the Participant (or his or her qualified beneficiaries) with a substantially
similar benefit;    
(d)    All equity awards will be governed by the applicable equity award
agreement and the Company’s 2011 or 2015 Omnibus Long Term Incentive Plan or
other equity plan sponsored or maintained by the Company, as applicable;
(e) A Participant may use certain services of an outplacement firm of the
Company's selection for a period of 12 months following the Separation Date; and


8



--------------------------------------------------------------------------------




(f) Except as expressly noted, participation in all Company employee benefit
plans will end as of the Separation Date.
4.2.    Timing of Payments.
(a)    In General. Except as otherwise provided in Article 9 or elsewhere
herein, provided that the Participant has complied with the terms and
conditions of the Separation Agreement and the Plan, any payments due under
Section 4.1(a) and (b) shall be payable in a lump sum in accordance with the
Company’s normal payroll practices, with the payment being due and payable on
the next payroll date as soon as administratively practicable following the date
on which the Separation Agreement becomes effective, but not later than the date
that is 60 days following the Separation Date, and any payments due under
Section 4.1(c) shall commence on the next payroll date as soon as
administratively practicable following the date on which the Separation
Agreement becomes effective, but not later than the date that is 60 days
following the Separation Date, with the first payment to include any payments
that would have been paid during such period had it not been for this provision.
Notwithstanding the foregoing, if the Separation Date occurs in one taxable year
and the date that is 60 days following the Separation Date occurs in a second
taxable year, to the extent required by Code Section 409A, such payment shall
not be made prior to the first day of the second taxable year. For the avoidance
of doubt, if an Eligible Employee does not execute a Separation Agreement within
the period specified in Section 3.2 or if an Eligible Employee revokes an
executed Separation Agreement within the time period permitted by law, the
Eligible Employee shall not become a Participant, shall not be entitled to any
Severance Benefits, and neither the Company nor any of its Affiliates shall have
any further obligations to the Eligible Employee under the Plan.  Regardless of
whether the Eligible Employee executes or revokes the Separation Agreement, the
Eligible Employee is entitled to receive the Accrued Compensation.
4.3.    Voluntary Resignation; Termination for Death or Disability. If an
Eligible Employee’s employment terminates on account of (a) Voluntary
Resignation, (b) death, or (c) Disability, then the Eligible Employee shall not
be entitled to receive Severance Benefits under the Plan and shall be entitled
only to receive his or her Accrued Compensation. Except as described in this
Section 4.3, neither the Company nor any of its Affiliates shall have any
further obligations to the Eligible Employee under the Plan.
4.4.    Termination for Cause. If an Eligible Employee’s employment terminates
on account of termination by the Company or an Affiliate for Cause, the Eligible
Employee shall not be entitled to receive Severance Benefits and shall be
entitled only to receive his or her Accrued Compensation. Except as described in
this Section 4.4, neither the Company nor any of its Affiliates shall have any
further obligations to such Eligible Employee or Participant as applicable under
the Plan.


9



--------------------------------------------------------------------------------




4.5.    Severance Benefits in the Event of Death of a Participant. If a
Participant dies while any amount would still be payable to him or her hereunder
had he or she continued to live, all such amounts, unless otherwise provided
herein, shall be paid to the Participant’s Beneficiary within 60 days from the
date of the Participant’s death or, with respect to the payments due under
Section 4.1(c) in the time period provided for under such section.  For the
avoidance of doubt, the benefits provided under Section 4.1(e) of this Agreement
shall immediately cease.
Article 5.    Code Section 4999 Excise Tax.
Anything in the Plan to the contrary notwithstanding, in the event that it shall
be determined that any payment or benefit made or provided, or to be made or
provided, by the Company or any of its Affiliates (or any successor thereto) to
or for the benefit of a Participant, whether pursuant to the terms of the Plan,
any other agreement, plan, program or arrangement of or with the Company or any
of its Affiliates (or any successor thereto) or otherwise (any such payment or
benefit, individually, the “Payment” and collectively, the “Payments”), will be
subject to the excise tax imposed by Code Section 4999 or any comparable tax
imposed by any replacement or successor provision of United States tax law (the
“Excise Tax”), then such Participant shall be entitled to receive (a) the amount
of such Payments, reduced such that no portion thereof shall fail to be tax
deductible under Code Section 280G (the “Limited Amount”), or (b) if the
Payments (without regard to clause (a)), reduced by all taxes applicable thereto
(including, for the avoidance of doubt, the Excise Tax), would be greater than
the Limited Amount reduced by all taxes applicable thereto, the full amount of
the Payments. In the event that it is determined that the aggregate amount of
the Payments will be reduced in accordance with this Article 5, the Payments
shall be reduced on a nondiscretionary basis in such a way as to minimize the
reduction in the economic value deliverable to the Participant. In applying this
principle, the reduction shall be made in a manner consistent with the
requirements of Code Section 409A, and where more than one payment has the same
value for this purpose and they are payable at different times, they will be
reduced on a pro-rata basis. All determinations to be made under this Article 5
shall be made by the nationally recognized independent public accounting firm or
valuation firm selected by the Company in its reasonable discretion
(“Accounting Firm”), which Accounting Firm shall provide its determinations and
any supporting calculations to the Administrator and the Participant within 10
days of the Separation Date. Any such determination by the Accounting Firm shall
be binding upon the Company, its Affiliates and the Participant. All of the fees
and expenses of the Accounting Firm in performing the determinations referred to
in this Article 5 shall be borne solely by the Company or an Affiliate.
Article 6.    Conditions to Receipt and Retention of Severance Benefits
Receipt and retention of Severance Benefits is expressly conditioned upon each
Eligible Employee’s continued compliance with any non-competition,
non-solicitation and/or confidentiality obligations contained in any agreement
between the Eligible Employee and the Company or any of its Affiliates or their
respective subsidiaries, and with the conditions contained in this Article 6,
both before and after becoming a Participant.  In the event such an


10



--------------------------------------------------------------------------------




individual fails to comply with any of these conditions: (i) the individual
shall cease to be entitled to receive any Severance Benefits, (ii) the
individual shall return any Severance Benefits previously paid to or for him or
her, and (iii) the Plan shall be entitled to recover any such Severance Benefits
not returned by the individual.  


6.1.    Non-Competition. During an Eligible Employee’s employment with the
Company or an Affiliate, and for the 12-month period following his or her
Separation Date, such Eligible Employee shall not, without prior written consent
from the Company, directly or indirectly, whether as owner, partner, investor,
consultant, agent, employee, co-venturer or otherwise, compete with the Company
and its Affiliates in any markets where the Company and its Affiliates do
business, or plan to do business as of the Separation Date. Competitors include
any entity in the manufacturing, distribution or sale of coffee, donuts and/or
bakery products, ice cream or similar products competitive with the Company,
including but not limited to those entities listed on Schedule 1. The foregoing
shall not prevent the Eligible Employee from owning up to one percent (1%) of
the outstanding securities of a publicly held corporation that may compete with
the Company.
6.2.    Non-Solicitation.
(a)    During an Eligible Employee’s employment with the Company or an
Affiliate, and for the 12-month period following his or her Separation Date,
such Eligible Employee shall not, not directly or indirectly (a) solicit or
encourage any franchisee of the Company or its Affiliates to terminate or
diminish its relationship with it or them; or (b) seek to persuade any such
franchisee or prospective franchisee of the Company or its Affiliates to conduct
with anyone else any business or activity which such franchisee or prospective
franchisee conducts with the Company or its Affiliates.


(b)    During an Eligible Employee’s employment with the Company or an
Affiliate, and for the 12-month period following his or her Separation Date,
such Eligible Employee may not, and will not assist any other party to, (a) hire
or solicit for hiring any employee of the Company or its Affiliates or seek to
persuade any employee of the Company or its Affiliates to discontinue employment
or (b) solicit or encourage any independent contractor or vendor providing
services to the Company or its Affiliates to terminate or diminish its
relationship with them. For purposes hereof, general solicitations not directed
at a particular person or advertising in media directed at the general public
shall not provide the basis for a claim by the Company that a Participant
violated this provision.
(c)    For avoidance of doubt, this Section 6.2 shall not apply to any period
following separation from service with the Company or an Affiliate with respect
to any Eligible Employee who declines to enter into a Separation Agreement
unless they have otherwise executed a
Non-Compete/Non-Solicitation/Confidentiality Agreement.
6.3.    Confidentiality. Other than as required by applicable law or for the
proper performance of his or her duties and responsibilities to the Company or
any of its Affiliates


11



--------------------------------------------------------------------------------




during his or her employment with the Company or any of its Affiliates, no
Eligible Employee shall disclose to any Person or use any Confidential
Information obtained by such individual incident to his or her employment or
other association with the Company or any of its Affiliates. As of the
Separation Date, Eligible Employees must return all such Confidential
Information, materials that incorporate or reference such Confidential
Information, and all copies thereof. The confidentiality condition under this
Section 6.3 shall not apply to information which is generally known or readily
available to the public at the time of disclosure or becomes generally known
through no wrongful act on the part of the Eligible Employee or any other Person
having an obligation of confidentiality to the Company or any of its Affiliates.
Notwithstanding the foregoing, nothing in the Plan limits, restricts or in any
other way affects an Eligible Employee’s communicating with any governmental
agency or entity, or communicating with any official or staff person of a
governmental agency or entity, concerning matters relevant to the governmental
agency or entity, or requires an Eligible Employee to provide prior notice to
the Company of the same. An Eligible Employee cannot be held criminally or
civilly liable under any federal or state trade secret law for disclosing a
trade secret (a) in confidence to a federal, state, or local government
official, either directly or indirectly, or to an attorney, solely for the
purpose of reporting or investigating a suspected violation of law, or (b) in a
complaint or other document filed under seal in a lawsuit or other
proceeding.  Notwithstanding this immunity from liability, an Eligible Employee
may be held liable if he or she unlawfully accesses trade secrets by
unauthorized means.
Article 7.    Withholding of Taxes; Funding
7.1.    Withholding of Taxes; Taxes. The Company and any Affiliate shall be
entitled to withhold from any amounts payable under the Plan all taxes as
legally shall be required (including, without limitation, any United States
federal taxes, and any other state, city, or local taxes). Each Participant
shall be solely responsible for the payment of all taxes that become due as a
result of a payment to the Participant under the Plan.
7.2.    Funding. The Plan shall be funded out of the general assets of the
Company or an Affiliate as and when Severance Benefits are payable under the
Plan. All Participants shall be solely general creditors of the Company.
Article 8.    Successors and Assignment
8.1.    Successors to the Company. The Company or an Affiliate will require any
successor (whether direct or indirect, by purchase, merger, consolidation, or
otherwise) of all or substantially all of the business and/or assets of the
Company or an Affiliate or of any division or subsidiary thereof to expressly
assume and agree to perform the Company’s or an Affiliate’s obligations under
the Plan in the same manner and to the same extent that the Company or the
Affiliate would be required to perform them if no such succession had taken
place.


12



--------------------------------------------------------------------------------




8.2.    Assignment by the Participant. Except in the event of death, a
Participant does not have the power to transfer, assign, anticipate, mortgage or
otherwise encumber any rights or any amounts payable under the Plan; nor will
any such rights or amounts payable under the Plan be subject to seizure,
attachment, execution, garnishment or other legal or equitable process, or for
the payment of any debts, judgments, alimony, or separate maintenance, or be
transferable by operation of law in the event of bankruptcy, insolvency, or
otherwise. In the event a Participant attempts to assign, transfer or dispose of
such right, or if an attempt is made to subject such light to such process, such
assignment, transfer or disposition will be null and void.
Article 9.    Code Section 409A
9.1. Notwithstanding the other provisions hereof, the Plan is intended to comply
with the requirements of Code Section 409A, to the extent applicable, and this
Plan shall be interpreted to avoid any penalty sanctions under Code Section
409A. Accordingly, all provisions herein, or incorporated by reference, shall be
construed and interpreted to comply with Code Section 409A and, if necessary,
any such provision shall be deemed amended to comply with Code Section 409A and
regulations thereunder. If any payment or benefit cannot be provided or made at
the time specified herein without incurring any accelerated or additional tax
under Code Section 409A, then such benefit or payment shall be provided in full
at the earliest time thereafter when such accelerated or additional tax will not
be imposed. All payments to be made upon a termination of employment under the
Plan may only be made upon a “separation from service” (as defined in Treasury
regulation section 1.409A-1(h), after giving effect to the presumptions
contained therein) to the extent required under Code Section 409A. For purposes
of Code Section 409A, each payment made under the Plan shall be treated as a
separate payment. In no event may a Participant, directly or indirectly,
designate the calendar year of payment of any severance benefit payable
hereunder.
9.2. Reimbursements provided under the Plan, if any, shall be made or provided
in accordance with the requirements of Code Section 409A including, where
applicable, the requirement that (i) any reimbursement is for expenses incurred
during a limited period of time specified in the Plan; (ii) the amount of
expenses eligible for reimbursement during a calendar year may not affect the
expenses eligible for reimbursement in any other calendar year; (iii) the
reimbursement of an eligible expense will be made no later than the last day of
the calendar year following the year in which the expense is incurred; and (iv)
the right to reimbursement is not subject to liquidation or exchange for another
benefit.
9.3. To the maximum extent permitted under Code Section 409A, the severance
benefits payable under the Plan are intended to comply with the “short-term
deferral exception” under Treas. Reg. §1.409A-l(b)(4), and any remaining amount
is intended to comply with the “separation pay exception” under Treas. Reg.
§1.409A-l(b)(9)(iii); provided, however, any portion of the severance benefits
that are payable under the Plan to a Participant during the six-month period
following the Participant’s Separation Date that does not qualify within either
of the foregoing exceptions and


13



--------------------------------------------------------------------------------




constitutes deferred compensation subject to the requirements of Code Section
409A shall hereinafter be referred to as the “Excess Amount”. If at the time of
the Participant’s separation from service, the Company’s (or any entity required
to be aggregated with the Company under Code Section 409A) stock is publicly
traded on an established securities market or otherwise and the Participant is a
“specified employee” (as defined in Code Section 409A and determined in the sole
discretion of the Company (or any successor thereto) in accordance with the
Company’s (or any successor thereto) “specified employee” determination policy),
then the Company shall postpone the commencement of the payment of the portion
of the Excess Amount that is payable within the six-month period following the
Participant’s Separation Date for six months following the Participant’s
Separation Date. The delayed Excess Amount shall be paid in a lump sum to the
Participant within 10 days following the date that is six months following the
Participant’s Separation Date and any remaining installments shall continue to
be paid to the Participant in accordance with the original schedule provided
herein. If the Participant dies during such six-month period and prior to the
payment of the portion of the Excess Amount that is required to be delayed on
account of Code Section 409A, such Excess Amount shall be paid to the personal
representative of the Participant’s Beneficiary within 60 days after the
Participant’s death.
Article 10.    Claims Procedures  
10.1. Claims. (a) Any request or claim for severance benefits under the Plan
shall be deemed to be filed when a written request is made by the claimant or
the claimant’s authorized representative which is reasonably calculated to bring
the claim to the attention of the Administrator.
(b) The Administrator, or its designee, shall advise the claimant or such
claimant’s, representative, in writing or in electronic form, of its decision
within 90 days of receipt of the claim for severance benefits under the Plan,
unless special circumstances require an extension of such 90-day period for not
more than an additional 90 days. Where such extension is necessary, the claimant
shall be given written notice of the delay before the expiration of the initial
90-day period, which notice shall set forth the reasons for the delay and the
date the Administrator expects to render its decision. If the extension is
necessary because the claimant has failed to submit the information necessary to
decide the claim, the Administrator’s period for responding to such claim shall
be tolled from the date on which the notification of the extension is sent to
the claimant until the date on which the claimant responds to the request for
additional information.
(c) The Administrator’s response to a claim shall (i) be in writing or in
electronic form; (ii) be written in a manner calculated to be understood by the
claimant; and (iii) in the case of an adverse benefit determination: (A) set
forth the specific reason(s) for the denial of benefits; (B) contain specific
references to Plan provisions on which the denial is based; (C) describe any
additional material and information, if any, necessary for the claim for
benefits to be perfected and an explanation of why such material or information
is necessary; and (D) describe the Plan’s review procedures and the time limits
applicable to such procedures, including a statement of the claimant’s


14



--------------------------------------------------------------------------------




right to bring a civil action under section 502(a) of ERISA following an adverse
benefit determination on review. If a notice of the denial of a claim is not
furnished within 90 days (or 180 days in the case of an extension for special
circumstances) then the claim is deemed denied and the Participant may proceed
to the appeals stage.
10.2. Appeals. (a) If the claimant or the claimant’s authorized representative
fails to appeal the Administrator’s adverse benefit determination, in writing,
within 60 days after its receipt by the claimant, the Administrator’s
determination shall become final and conclusive.
(b) If the claimant or the claimant’s authorized representative appeals the
Administrator’s adverse benefit determination in a timely fashion, the
Administrator shall reexamine all issues relevant to the original denial of
benefits. Any such claimant or his or her duly authorized representative may
review any relevant documents, records and other information, free of charge,
including documents and records that were relied upon in making the benefit
determination, documents submitted, considered or generated in the course of
making the benefit determination (even if such documents were not relied upon in
making the benefit determination), and documents that demonstrate compliance, in
making the benefit determination, with the Plan’s required administrative
processes and safeguards. In addition, the claimant or his or her duly
authorized representative may submit written comments, documents, records and
other information relating to such claim for benefits. In the course of the
review, the Administrator shall take into account all comments, documents,
records and other information submitted by the claimant or his or her duly
authorized representative relating to such claim, regardless of whether it was
submitted or considered as part of the initial benefit determination.
(c) The Administrator shall advise the claimant or such claimant’s
representative, in writing or in electronic form, of its decision within 60 days
of receipt of the written appeal, unless special circumstances require an
extension of such 60-day period for not more than an additional 60 days. Where
such extension is necessary, the claimant shall be given written notice of the
delay before the expiration of the initial 60-day period, which notice shall set
forth the reasons for the delay and the date the Administrator expects to render
its decision. If the extension is necessary because the claimant has failed to
submit the information necessary to decide the claim, the Administrator’s period
for responding to such claim shall be tolled from the date on which the
notification of the extension is sent to the claimant until the date on which
the claimant responds to the request for additional information. In the event of
an adverse benefit determination on appeal, the Administrator shall advise the
claimant, in a manner calculated to be understood by the claimant of: (i) the
specific reason(s) for the adverse benefit determination; (ii) the specific Plan
provisions on which the decision was based; (iii) the claimant’s right to
receive, upon request and free of charge, and have reasonable access to, copies
of all documents, records and other information relevant to such claim; and (iv)
a statement describing any voluntary appeals procedures offered by the Plan, the
claimant’s right to obtain information about such procedures, and a statement of
the claimant’s right to bring an action under section 502(a) of ERISA.


15



--------------------------------------------------------------------------------




10.3. Exhaustion. No person may bring an action for any alleged wrongful denial
of Plan benefits in a court of law unless the claims procedures set forth above
are exhausted and a final determination is made by the Administrator. If a
Participant or other interested person challenges a decision of the
Administrator, such challenge must be filed in the court of law within one year
following the denial of the appeal described in Section 10.2(c), and a review by
the court of law will be limited to the facts, evidence and issues presented to
the Administrator during the claims procedure set forth above. Facts and
evidence that become known to the Participant or other interested person after
having exhausted the claims procedure must be brought to the attention of the
Administrator for reconsideration of the claims determination. Issues not raised
with the Administrator will be deemed waived.
Article 11.    Administration and ERISA Rights
11.1. The Committee will be the administrator and the named fiduciary of the
Plan for purposes of ERISA. The Committee may, however, delegate to any person,
committee or entity any of its power or duties under the Plan. The Administrator
will be the sole judge of the application and interpretation of the Plan, and
will have the discretionary authority to construe the provisions of the Plan and
to resolve disputed issues of fact. The Administrator will have the sole
authority to make determinations regarding eligibility for benefits. The
decisions of the Administrator in all matters relating to the Plan that are
within the scope of its authority (including, but not limited to, eligibility
for benefits, Plan interpretations, and disputed issues of fact) will be final
and binding on all parties. The Administrator will have such powers as may be
necessary to discharge its duties, including but not limited to, the following:
i)
To construe and interpret the Plan, decide all questions of eligibility and
determine the amount, manner and time of payment of any benefits under the Plan;

ii)
To prescribe procedures to be followed by participants filing applications for
benefits;

iii)
To prepare and distribute, in such manner as the Administrator determines to be
appropriate, information explaining the Plan;

iv)
To receive from the Company and from Participants and employees such information
as will be necessary for the proper administration of the Plan;

v)
To furnish the Company, upon request, such annual reports with respect to the
administration of the Plan as are reasonable and appropriate;



16



--------------------------------------------------------------------------------




vi)
To receive, review and keep on file (as it deems convenient and proper) reports
of benefit payments by the Company and reports for disbursements of expenses
directed by the Administrator;

vii)
To appoint and compensate persons to assist in the administration of the Plan
and any other agents it deems advisable, including legal counsel; and

viii)
To make all appropriate filings with governmental agencies on behalf of the
Plan.



Article 12.    Miscellaneous
12.1.    Employment Status. Except as may be provided under any other agreement
between an Eligible Employee and the Company or an Affiliate, the employment of
the Eligible Employee by the Company or an Affiliate is “at will”, and may be
terminated by either the Eligible Employee or the Company or an Affiliate at any
time, subject to applicable law. Nothing contained herein shall constitute an
employment contract or guarantee of employment or confer any other rights except
as set forth herein. Nothing in the Plan will be construed to create any right
to employment or re-employment with the Company.
12.2.    Other Payments. Except as otherwise provided in the Plan, no Eligible
Employee shall be entitled to any cash payments or other severance benefits
under any of the Company’s or any Affiliate’s then current severance pay
policies or under any individual employment, severance or similar agreement for
a termination that is covered by the Plan for the Eligible Employee. Acceptance
of benefits under the Plan constitutes a waiver of any other separation or
severance benefits from the Company, including without limitation any separation
or severance benefits offered under a participant’s employment agreement or
offer letter. In the event a Participant receives a judgment for or relating to
any other separation benefits from the Company, the amounts paid out under the
Plan will be reduced by such judgment.
12.3.    No Mitigation. Participants shall not be required to mitigate the
amount of any Severance Benefit provided for in the Plan by seeking other
employment or otherwise, nor shall the amount of any Severance Benefit provided
for herein be reduced by any compensation earned by other employment or
otherwise, except (i) as provided in Section 4.1(c) or (ii) in the event the
Participant is re-employed by the Company or an Affiliate, in which case
Severance Benefits shall cease upon the date of re-employment.
12.4. Overpayments. If a Participant receives payments in excess of the amounts
specified in Section 4, the Company, it its sole discretion, may elect to deduct
such overpayments from any


17



--------------------------------------------------------------------------------




future payments to the Participant. If all payments have been made to the
Participant, the Participant will be obligated to repay any overpayments upon
demand from the Company.
12.5. Conflicts. The Plan document is the sole authority for any disputes
regarding the Plan. In the event there is any conflict between the terms of the
Plan and any other document or oral statements describing the terms of the Plan,
the Plan document will control. In the event it is determined that the Plan
conflicts, or may conflict, with ERISA, the Plan will be interpreted to conform
to ERISA.
12.6. No Oral Promises. No person has the authority to modify or waive or vary
the terms of the Plan. No oral promise of benefits or payments under or relating
to the Plan will create a right in favor of any employee or impose any
obligation on the Company or the Plan. Any interpretation of the Plan or
obligation under or relating to the Plan must be in writing and signed by the
Administrator or its designee to be binding.
12.7.    Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular, and the singular shall include the plural.
12.8.    Amendment or Termination. The Board and the Committee may, in their
sole discretion, amend or terminate the Plan, in whole or in part, at any time
and for any reason or no reason without the consent of Participants; provided
that the Plan may not be amended or terminated during the period commencing on
the Change in Control and ending on the 18-month anniversary of such Change in
Control, except for amendments that are required to comply with any changes in
applicable law, and provided further that no amendment to the Plan may
discontinue or change any payments to a Participant who has entered into an
effective Separation Agreement under the Plan prior to the effective date of the
amendment or termination of the Plan. If the Plan is terminated, no Severance
Benefits will be payable under the Plan to any Eligible Employee who has not
entered into an effective Separation Agreement under the Plan prior to the
effective date of such termination. For the avoidance of doubt, any Separation
Agreement that took effect prior to the date the Plan is amended or terminated
shall remain in full force and effect in accordance with its terms.
12.9.    Governing Law. To the extent not preempted by the laws of the United
States, the Plan shall be construed and enforced under and be governed in all
respects by the laws of the Commonwealth of Massachusetts, without regard to the
conflict of laws principles thereof.
12.10.    Liability. No member of the Committee, no Administrator, and no
officer, director or employee of the Company or any Affiliate shall be liable
for any inaction with respect to his or her functions under the Plan unless such
action or inaction is adjudged to be due to gross negligence, willful misconduct
or fraud. Further, no member of the Committee or Administrator shall be


18



--------------------------------------------------------------------------------




personally liable merely by virtue of any instrument executed by him or her or
on his or her behalf as a member of the Committee or as an Administrator.
12.11.    Indemnification. The Company shall indemnify, to the fullest extent
permitted by law and its Certificate of Incorporation and By-laws (but only to
the extent not covered by insurance) its officers and directors (and any
employee involved in carrying out the functions of the Company under the Plan),
each member of the Committee and each Administrator against any expenses,
including amounts paid in settlement of a liability, which are reasonably
incurred in connection with any legal action to which such person is a party by
reason of his or her duties or responsibilities with respect to the Plan, except
with regard to matters as to which he or she shall be adjudged in such action to
be liable for gross negligence, willful misconduct or fraud in the performance
of his or her duties.
12.12.    Headings. The headings of the Plan are inserted for convenience of
reference only and shall have no effect upon the meaning of provisions hereof.
12.13.    Incompetency. In the event that the Administrator finds that a
Participant is unable to care for his or her affairs because of illness or
accident, then benefits payable hereunder, unless claim has been made therefor
by a duly appointed guardian, committee, or other legal representative, may be
paid in such manner as the Administrator shall determine, and the application
thereof shall be a complete discharge of all liability for any payments or
benefits to which such Participant was or would have been otherwise entitled
under the Plan.




19



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company has caused this instrument to be executed this
3rd day of November, 2017.


Dunkin’ Brands Group, Inc.
/s/ Richard J. Emmett                
By: Richard J. Emmett
Title: Chief Legal and Human Resources Officer




[Schedule 1]

